Citation Nr: 0108276	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  99-08 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from July 1971 to 
December 1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1998 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The Board will remand the issue of whether new and material 
evidence has been submitted to reopen a claim of service 
connection for an acquired psychiatric disorder to ensure 
full and complete compliance with the enhanced duty-to-notify 
and duty-to-assist provisions enacted by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103) (hereinafter, "the VCAA"), as this claim 
was pending as of the date of passage of this law, November 
9, 2000.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) 
(where law or regulation changes after a claim has been 
filed, but before administrative or judicial appeal process 
has concluded, the version most favorable to claimant should 
apply).  A recent decision of the United States Court of 
Appeals for Veterans Claims (the Court) specifically held 
that all provisions of the VCAA are potentially applicable to 
claims pending on the date of the VCAA's enactment, and that 
concerns of fundamental fairness and fair process demanded 
further development and readjudication under the VCAA by the 
lower adjudicatory authority (the Board and RO).  See 
Holliday v. Principi, No. 99-1788 (U. S. Vet. App. Feb. 22, 
2001).  Regarding its authority to review the Board's 
decision on appeal, the Court in Holliday stated that even 
assuming that it could divine in the first instance on the 
particular facts of a particular case that no amount of 
additional evidence could change an adverse outcome, it could 
not obviate in the first instance the requirement for the 
Secretary to provide notice to the claimant as to what was 
required for a claim to be successful under the VCAA's newly-
created duty-to-notify provisions, 38 U.S.C. §§ 5102(b), 
5103(a).  Id.  The Board must therefore remand the appealed 
claim because it has not been developed at the RO-level under 
the VCAA provisions.  Id.; see also VAOPGCPREC 3-2001, dated 
January 21, 2001 (addresses readjudication of finally denied 
claims under the VCAA).

The RO also should carefully review the claims file to 
determine whether any claims that were denied as not well 
grounded between July 14, 1999 and November 9, 2000, will 
require further development and readjudication under the 
VCAA.

In addition to the above, the Board notes that the appellant 
filed a timely notice of disagreement with respect to denial 
of an earlier effective date for his pension award by rating 
decision in October 1998.  The RO has not issued a statement 
of the case on this issue.  Where a claimant has submitted a 
timely notice of disagreement with an adverse decision and 
the RO did not subsequently issue a statement of the case 
addressing the issue, the Board must remand the issue to the 
RO for issuance of a statement of the case.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should formally develop and 
readjudicate the issue of whether new and 
material evidence has been submitted to 
reopen a claim of service connection for 
an acquired psychiatric disorder.  The RO 
should address this claim after ensuring 
that all duty-to-notify and duty-to-
assist provisions have been fulfilled in 
accord with the VCAA.  For further 
guidance on the processing of this case 
in light of the changes in the law 
enacted by the VCAA, the RO should refer 
to VBA Fast Letters 00-87 (Nov. 17, 
2000), 00-92 (Dec. 13, 2000), 01-02 (Jan. 
9, 2001) and 01-13 (Feb. 5, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  In connection with this 
action, all appropriate evidentiary-
medical development should be undertaken 
and all raised theories of entitlement 
considered.

If the benefits sought on appeal remain 
denied, the RO should provide the 
appellant and his representative an 
adequate supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on his claim for benefits 
as ordered by this REMAND, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The RO 
should allow the appellant an appropriate 
period of time for response.

2. The RO also should carefully review 
the claims file to determine whether any 
claims that were denied as not well 
grounded between July 14, 1999 and 
November 9, 2000, will require further 
development and readjudication under the 
VCAA.

3.  The RO should issue a statement of 
the case to the appellant and his 
representative addressing the issue of an 
earlier effective date for his pension 
award.  If the decision remains adverse 
to the appellant and, after the appellant 
has been given the opportunity to respond 
thereto, the claims file should be 
returned to the Board for further 
appellate decision, if in order.  
However, an issue should not be certified 
to the Board unless all applicable 
appellate procedures are followed, 
including the completion of the appeal.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

